Citation Nr: 1828723	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  15-00 051	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.   Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.   Entitlement to an initial compensable disability rating for left shoulder impingement.



ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 2001 to January 2005 and the U.S. Army from November 2007 to September 2008.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January and April 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran previously filed an application seeking service connection for depression in November 2004.  The RO issued a rating decision in May 2005 denying the claim for service connection.  The Veteran did not appeal the decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156 , 20.200, 20.201, 20.302, 20.1103 (2017).  However, under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Here, additional, relevant service treatment records were associated with the claims file after the May 2005 rating decision was issued.  Accordingly, the matter of service connection for depression requires review on a de novo basis.  The Board has characterized the claim accordingly and also characterized it to consider any other psychiatric diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of service connection of an acquired psychiatric disorder, to include PTSD and major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left shoulder impingement has manifested in pain and a limited range of motion.
CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for left shoulder impingement have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist 

Concerning the Veteran's left shoulder disability, the record reflects that all available pertinent treatment records have been obtained with respect to the Veteran's claim, to include service treatment records and post-service VA and private treatment records.  The Veteran appeared for a VA examination of his left shoulder in November 2008.  The VA examiner performed an in-person examination of the Veteran before issuing the November 2008 VA examination report and provided an opinion on the pertinent questions.  Therefore, the VA examination of the Veteran's left shoulder is adequate for evaluation purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not identified any other outstanding, existing evidence that could be obtained to substantiate the left shoulder claim.  The Board is also unaware of any such evidence.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's left shoulder claim, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.   Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Evidence to be considered in the appeal of an assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where a disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  

Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Petitti v. McDonald, 27 Vet. App. 415 (2015), the United States Court of Appeals for Veterans Claims (Court) rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-29.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that where a rating is provided under § 4.59 "objective" evidence is not required.  Id. at 429.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, an October 2013 VA treatment record indicates that the Veteran is right-hand dominant; thus, the Board concludes that the left shoulder is the non-dominant shoulder, so the rating criteria applied will be for the minor extremity.

In this case, the Veteran's service-connected left shoulder disability is rated under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  The left shoulder is rated as 0 percent disabling from September 4, 2008, the day after the Veteran's discharge from his second period of active duty.

Diagnostic Code 5201 evaluates limitation of motion of the arm and provides a 20 percent rating for limitation at the shoulder level or to midway between the side and shoulder level for the minor extremity.  For the minor shoulder, a 30 percent rating is provided where limitation is to 25 degrees from the side.  

Normal range of motion of the shoulder is flexion and abduction from 0 to 180 degrees, and internal and external rotation each to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Abduction is the motion of lifting the arm from the side, with 0 degrees representing the arm at the side and 90 degrees representing the arm at the shoulder level.  38 C.F.R. § 4.71a, Plate I.  Diagnostic Code 5201 "does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to limitation of motion of the arm."  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  

Service treatment records show that the Veteran first complained of left shoulder pain in March 2008.  The treating physician found no deformity or discoloration, but found some resistance in the Veteran's range of motion as well as mild tenderness in the deltopectoral groove.  The treating physician diagnosed overuse of the left shoulder and issued the Veteran a sick slip excusing him from exercise.

The Veteran reported pain in his left shoulder again in August 2008.  The treating physician found tenderness on palpation of the subacromial bursa.  Radiology showed no evidence of a fracture, dislocation, or other significant bony abnormality, and gave an impression of a normal left shoulder.  The treating physician issued a new sick slip excusing the Veteran from exercise.

The Veteran left the service in September 2008, later that month the Veteran called the RO and requested that they add a claim for compensation for his left shoulder, saying that he received cortisone shots in his shoulder at Lister Hospital at Ft. Rucker, Alabama.  He filed a statement in support of his claim later in September 2008, saying that his left shoulder popped out of the socket on a daily basis and that it was painful to lift anything using his left arm or to rotate the arm.

A VA examination of the Veteran in November 2008 found that the Veteran's left shoulder was not tender to palpation but his forward flexion and abduction were from 0 to 170 degrees.  The external and internal rotation of the left shoulder was 0 to 80 degrees.  X-ray results were normal.  The examiner diagnosed rotator cuff syndrome of the left shoulder with pain.

An October 2013 VA orthopedic treatment record discussed the Veteran's left shoulder.  The Veteran reported that over time he had noted popping and clicking about the shoulder and pain with sudden or overhead motions.  He also reported having pain if he tried to sleep on the left side.  The treating nurse said that X-ray images from July 2013 showed no significant osseous abnormality; and said that the impression was of impingement syndrome predisposed by acromial "hook."  Physical examination revealed mild tenderness to palpation along the subacromial arc.  The Veteran's active range of motion was limited due to pain, with forward flexion to 170 degrees, abduction to 90 degrees, and external rotation to 45 degrees.  Strength was noted to be 4+/5.  The nurse diagnosed shoulder impingement and treated the Veteran with corticosteroids.

Based on a careful review of the competent and probative evidence, the Board finds that the Veteran's service-connected left shoulder impairment warrants a higher 20 percent evaluation for painful range of motion.  The November 2008 VA examination showed pain and a limitation of forward flexion to 170 degrees, and the October 2013 VA orthopedic treatment record also found forward flexion limited to 170 degrees with the active range of motion limited due to pain.  Thus, there is competent and credible evidence that throughout the appeal period the Veteran's left shoulder has been painful with a noncompensable limitation of motion.  The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this instance, the minimum compensable rating for the Veteran's shoulder disability under Diagnostic Code 5201 is 20 percent.  Based on a review of the relevant evidence and the applicable law and regulations, it is the Board's conclusion that the evidence is at least in equipoise as to assignment of a 20 percent rating for the Veteran's left shoulder disability for the entire relevant period.

In order to obtain a higher 30 percent rating under Diagnostic Code 5201, the evidence would need to more nearly approximate limitation of motion to 25 degrees from the side.  The Veteran only had slight limitation of motion shown on examination or during treatment, and there is no indication that his pain or any additional factors caused any functional loss that would warrant higher than the minimum compensable rating.  See Mitchell, 25 Vet. App. at 37.

In addition, the Board has considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the shoulders.  The highest rating provided under Diagnostic Code 5203 is 20 percent; therefore, rating under this Diagnostic Code would not provide him with a higher rating.  Additionally, the Veteran does not have ankylosis of the scapulohumeral articulation or any impairment of the humerus, as documented in the VA examination reports and treatment records.  Consideration of Diagnostic Codes 5200 and 5202 is therefore not warranted.
  
The Board has also considered whether staged ratings are appropriate in this case.  However, the Veteran's symptomatology has been stable throughout the appeal period and was consistent with no more than a 20 percent rating since service connection was granted, effective September 4, 2008.  Therefore, assigning a staged rating is not warranted in this case.


ORDER

A disability rating of 20 percent, but no higher, is granted for impingement of the left shoulder, subject to regulations governing the payment of monetary awards.


REMAND

In September 2008, the Veteran said that during boot camp in 2001 he had been attacked twice by other recruits while he was sleeping, and that these events were the cause of his PTSD.

The Veteran has not been provided with proper notice regarding an in-service personal assault.  When a Veteran's claim for service connection for PTSD is based, at least in part, on a purported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran in submitting evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. §  3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  Accordingly, the Board finds the provided notice to be inadequate for a claim based on personal assault.  Therefore, the Board must remand this issue so that such notice can be provided pursuant to 38 C.F.R. § 3.304(f)(5).  

On remand, the AOJ should also ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any updated VA treatment records should also be added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.   Contact the Veteran and ask that he identify any outstanding private treatment records pertaining to his acquired psychiatric disorder, to include PTSD and major depressive disorder, that are not already of record.  Take appropriate measures to request copies of any identified records of private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the file.

2.   Obtain and associate with the claims file any updated VA treatment records from September 2014 to the present.

3.   Send the Veteran a notification letter informing him of the information and evidence required to substantiate a service connection claim in accordance with 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5), as required for PTSD claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of an in-service personal assault type stressor.

4.   After associating any pertinent, outstanding records with the claims file, complete any further development deemed necessary and then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and provide him with an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


